[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Atty. Yvonne Rodriguez-Shack, Defense Counsel, for Petitioner.
(State not represented at hearing).
BY THE DIVISION
The petitioner, age 27 at the time of sentencing, was convicted after plea of one count of assault in the first degree (CGS 53a-59(a)(1)) and one count of kidnapping in the first degree (CGS 53a-92(a)(2)). He was sentenced to a term of 15 years, execution suspended after 10 years with 5 years probation on each count, to run consecutively for a total effective sentence of 30 years, execution suspended after 20 years with 5 years probation. CT Page 2645
In the early morning hours of January 16, 1987, the petitioner went to the West Hartford home of his co-defendant, Larry McMurray, intending to buy cocaine. One Charles Gluck, carrying a shotgun, was on the McMurray premises. A situation developed wherein the petitioner struck Mr. Gluck on the head with a J-hook, a metal device used to tow automobiles. The petitioner then removed the victim from the scene in his car, hit him on the head with the J-hook several more times and left him for dead in Keney Park, Hartford. The victim, according to the presentence investigation, suffered multiple head injuries including a compound, comminuted, depressed skull fracture requiring surgery with a plastic implant in his head. At time of sentencing, approximately 16 months after the attack, the victim was in the intensive care unit of a hospital. The state's attorney represented to the court that the victim's injuries appeared to be more severe than originally thought.
At sentencing, the trial court took into consideration the fact that the petitioner had ingested alcohol and drugs prior to committing this vicious crime and noted the probation officer's opinion in the presentence investigation report that the petitioner was probably in a drug-induced psychosis at the time of the crime. The court also considered the petitioner's testifying for the state at the trial of the co-defendant McMurray.
Considering the level of violence displayed by the petitioner and the devastating injuries to the victim, the sentence imposed by the trial court was neither inappropriate nor disproportionate. Accordingly, it is affirmed.
Barry, J. Klaczak, J. Norko, J.
Barry, J., Klaczak, J. and Norko, J. participated in this decision.